El Juez Asociado Se, Wole,
emitió la opinión del tribunal.
Francisco José Santa Ana, conocido también por Francisco José Santana, falleció en febrero de 1888. La cláusula duodécima de su testamento era la siguiente:
“Declaró que se encuentra en estado de soltería, sin ascendientes ni descendientes legítimos, y que viven a su calor cuatro bijos de su *822crianza e Rijos naturales de la referida G-uillerma Pagan nombrados don José, doña Mercedes, don Juan de Mata y don Eugenio Pagan, que adopta como tales Rijos.”
No encontramos ningún otro acto de adopción de dichos hijos. En dicho testamento él instituyó a estos cnatro hijos por sus herederos. La cláusula sexta de su testamento fué la siguiente:
“Declaró que después de Raber estado en Caguas con el fin de pagar a sus únicos acreedores de entonces, don Pedro Más, Sres. So-brinos de Puigmoler, don Luis Sala y don Jaime Vilá, liquidador de Vilá e Isern, sus acreencias, satisfecRos el Sala y el Vilá, en las cosas que se manifestarán más adelante elegidas por éste último, quedando únicamente pendiente de pago el Más y los Sres. Sobrinos de Puig-moler, convino días después el don Fernando Plá, socio de la mer-cantil de los citados Sobrinos de Puigmoler, en tomar la casa hipote-cada por la suma de seis mil pesos, en que se efectuó digo se la ofreció el otorgánte, si bien vale más del doble de esa cantidad, para que se cobraran de su cuenta y pagaran a Más su acreencia, cuyo convenio no Ra llevado adelante la indicada mercantil, sin embargo de Raber mediado el trato ante testigos, mediando también entre el otorgante y aquella mercantil correspondencia particular sobre dicho convenio, quedando por lo tanto novada tanto la escritura hipotecaria vencida y la de declaratoria ya citadas, siendo claridad también, haberse agre-gado al convenio indicado, que el sobrante de los seis mil pesos im-porte de la indicada casa, después de pagada la sociedad indicada y el don Pedro Más, devolver aquélla la diferencia del otorgante, todo lo que hace presente a los efectos que convengan, y si por sus herede-ros quisieran en todo tiempo hacer uso de su derecho.”
Las cláusulas decimosexta y decimonovena de su testa-mento son como siguen:
“Décimo'sexta: Nombró por sus Albaceas testamentarios en primer lugar, a Guillerma Pagán, en segundo lugar, al Presbítero don Joaquín Saras, y en tercero, a don Juan Benet, facultándoles en debida forma para que obren, bien separados o juntamente, cualquiera de ellos en el cumplimiento de sus deberes y encargos que se les ha encomendado, confiriéndoles al efecto el poder tan bastante y nece-sario que en derecho fuere menester y sin limitación alguna, prorro-*823gándoles el término del albaceazgo qne señala la ley por el más que puedan necesitar.
“Décimonovena: Prohibido terminantemente toda intervención judicial en su testamentaría, queriendo que ésta se haga extrajudicial-mente, y en un solo acto, los inventarios, avalúos y cuenta divisoria; todo sin perjuicio de llevarse a la aprobación judicial toda vez que existen menores entre sus herederos.”
G-uillerma Pagán, posteriormente vendió la propiedad des-crita en la cláusula sexta a la mercantil Sobrinos de Puig-moler mencionada en dicha sexta cláusula del testamento.
Siendo menores dichos cuatro hijos Pagán a la fecha de la referida venta hecha por su madre Guillerma Pagán, y no habiéndose obtenido ninguna autorización de la corte para vender la propiedad de dichos hijos, Juan y Eugenio Pagán presentaron -esta demanda contra Hermanos.Sellés y Sobrino y contra Mercedes y José Pagán, quienes se negaron a unirse a sus hermanos como demandantes. Los demandados Her-manos Sellés y Sobrino son los sucesores en derecho de So-brinos de Puigmoler, y la teoría de la demanda es que la adjudicación hecha a Puigmoler es absolutamente nula y sin ningún valor, en consonancia con la sentencia en el caso de Longpré v. Díaz, 237 U. S. 512.
La contestación de los demandados Hermanos Sellés y Sobrino negaba los hechos de la demanda. Después de cele-brado un juicio la corte dictó sentencia a favor de los de-mandantes, siendo la parte más importante de la sentencia la siguiente:
“Hoy, 30 de junio de 1919, la corte, de acuerdo con su opinión unida a los autos del caso, entiende que debe dictar y dieta sentencia a favor de los demandantes y en beneficio de la sucesión de don Francisco José Santana, condenándose a Hermanos Sellés y Sobrino a reivindicar a dicha sucesión en la posesión y disfrute del inmueble que se reclama, a rendir cuenta a dicha sucesión de los frutos que el expresado inmueble haya podido producir desde el veinte y tres de febrero de 1917, fecha de la notificación de la demanda inicial de este *824litigio y a pagar a la misma el importe en metálico de tales frutos, todo ello sin especial condena de costas.”
Los demandados Hermanos Selles y Sobrino apelaron y notificaron a los dos demandantes Juan y Eugenio Pagán, pero no notificaron a los dos demandados Mercedes y José Pagán. Los apelados solicitaron la desestimación del re-curso por el fundamento de que esta corte carecía de juris-dicción para conocer del caso, toda vez que Mercedes y José eran partes interesadas adversas y que les afectaría la re-vocación de la sentencia.
Los apelados, por supuesto, tienen razón al sostener que una sentencia no puede ser revocada sin notificación a las partes contrarias. Sin embargo, debido a la forma de la sentencia en este caso, el hecho de que los apelados podrían haber sido considerados como indicó la corte inferior que actuaban a nombre de toda la sucesión, robustecido por el hecho de que los herederos que no fueron notificados de la apelación nunca comparecieron ni tomaron ninguna medida en la acción, y también porque el emplazamiento no identi-ficaba claramente a la demandada como entidad o individuo, tenemos suficientes dudas para preferir no desestimar el caso, especialmente porque el' examen de los méritos nos convence de que la sentencia debe ser confirmada.
Con excepción de la cláusula sexta del testamento que ya hemos citado, el caso está claramente comprendido en el prin-cipio enunciado en el de Longpré v. Díaz, como fué declarado por la corte inferior. ¿Era esa cláusula una instrucción para el traspaso de la propiedad al acreedor? Si se examina la cláusula se observará que en ella no se hace mención ninguna de la albacea, sino que se deja a los herederos • una discre-ción absoluta para hacer lo que les plazca. El traspaso, sin embargo, fué hecho por la albacea a nombre de los herederos y los autos no muestran que ellos intervinieran en ninguna forma. No hay nada, por tanto, que demuestre que el tras-*825paso era distinto de la clase no autorizada por la ley como se indicó en el caso de Longpré v. Díaz, supra. Este caso es todavía menos fuerte qne algunos de los qne han sido considerados por nosotros, pues no liay la partición qne ge-neralmente se hace de los bienes de la qne tal vez podría formarse una idea de qne los herederos se beneficiaron con el traspaso, de modo qne los casos como los de Vázquez v. Santalís, 26 D. P. R. 677, y Ortiz v. Passalacqua, 26 D. P. R. 639, no son de aplicación.
En cnanto a la defensa de prescripción adquisitiva ésta no fné promovida en la contestación y nos inclinamos al pa-recer de qne la nulidad en este caso es de tal clase qne no permitiría qne se alegara nn justo títnlo. La defensa de tercero no fné levantada en la contestación y no es necesario considerarla.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jaeces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.